DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Schmalenberg et al. (US Pub. No. 2020/0257126 A1) discloses a three-dimensional imaging system (i.e. system for generating a volumetric image; page 1, paragraph 0004, lines 1-3), comprising: a suspension force field generator (i.e. light from the trap light source [Figure 2, element 102] may be used to develop one or more forces across the one or more particles to trap the particle and control its movement in a ED environment; page 3, paragraph 0023, lines 1-4), configured to generate a suspension force field to suspend a plurality of scattering particles (Figure 2, element 106) and distribute the scattering particles (Figure 2, element 106; page 3, paragraph 0021, line 9) 
Regarding claim 11, Schmalenberg et al. (US Pub. No. 2020/0257126 A1) discloses a three-dimensional imaging method (i.e. method of changing a volumetric image; page 1, paragraph 0005, lines 1-2), adapted to a three-dimensional imaging system (i.e. system for generating a volumetric image; page 1, paragraph 0004, lines 1-3) comprising a suspension force field generator (i.e. light from the trap light source may be used to develop one or more forces across the one or more particles to trap the particle and control its movement in a ED environment; page 3, paragraph 0023, lines 1-4), a projection module (element 100 illustrated in Figure 2 and 3), and a controller (i.e. control unit; Figure 3, element 138), the three-dimensional imaging method (i.e. method of changing a volumetric image; page 1, paragraph 0005, lines 1-2) comprising: controlling the suspension force field generator to generate a suspension force field (i.e. light from the trap light source may be used to develop one or more forces across the one or more particles to trap the particle and control its movement in a 3D environment; page 3, paragraph 0023, lines 1-4) to suspend a plurality of scattering particles (Figure 2, element 106) and distribute the scattering particles (Figure 2, element 106; page 3, paragraph 0021, line 9) on a projection plane (i.e. scattering particle screen [Figure 2, element 106]; page 3, paragraph 0023, lines 33-34), wherein by changing the suspension force field (page 6, paragraph 0042, lines 1-3 and page 7, paragraph 0049, lines 22-25), the projection plane where the scattering particles (Figure 2, element 106) are distributed moves in a display space (Figure 2, element 116).  However, Schmalenberg et al. and the prior art of record neither shows nor suggests a three-dimensional imaging 
Regarding claims 2-10 and 12-15, the claims are allowable based on their dependence from allowable claims 1 and 11 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Refai et al. (US Pub. No. 2007/0247595 A1) discloses a light surface display for providing a three-dimensional image including a plurality of particles suspended within a volumetric display. A first projection system projects sequential slices of electromagnetic energy of one or more wavelengths along the length and width of the volumetric display energizing particles to form a two-dimensional image. A second projection system projects translational slices of electromagnetic energy of one or more wavelengths that intersect with the energized particles across the depth of the volumetric display. A control system synchronizes the projection of the image source and the activation 
Sullivan (US Pub. No. 2002/0130820 A1) shows a multi-planar volumetric display system and method of operation generate volumetric three-dimensional images using a multi-surface optical device including a plurality of individual optical elements arranged in an array; and an image projector for selectively projecting images on respective optical elements to generate a first volumetric three-dimensional image viewable in the multi-surface optical device. A floating-image generator may also be included for projecting the first volumetric three-dimensional image to generate a second volumetric three-dimensional image viewable as floating in space at a location separate from the multi-surface optical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/16/2022